DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.
 
Response to Amendment
	The amendment filed 07/21/2022 has been entered. Claims 1, 14 and 34 have been amended. Claims 30-31 have been cancelled. Claims 5-8, 12, 16, 18-19, 21-22, 25, 29, 32-33 and 35-36 were previously cancelled. Claims 37-40 are new. Claims 1-4, 9-11, 13-15, 17, 20, 23-24, 26-28, 34 and 37-40 remain pending in this application. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-11, 13-15, 17, 20, 23-24, 26-27, 34, and 37-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holtermann (Pub. No.: US 2005/0159717 A1).
	Regarding claim 1, Holtermann discloses (fig. 1-9) an ostomy appliance (bag 1) comprising:
	Inner and outer walls (films 11, 12) of flexible sheet material joined together to define a cavity (pouch) for containing a stomal output (¶ 0038, ln. 1-3), the inner wall comprising an inlet for receiving the stomal output into the cavity (¶ 0037);
	A retractable drain (discharge channel 20) being slidably movable between an extended configuration for draining the stomal output from the cavity (¶ 0040, ln. 10-14, fig. 6, 8-9) and a retracted configuration for storage of the retractable drain (¶ 0046, ln. 1-4, fig. 3);
	A guide panel (stiffening member 40) arranged on the inner wall or the outer wall (¶ 0042, ln. 1-5), thereby defining a channel (loop 32) for receiving the retractable drain (see fig. 3, ¶ 0042);
	A push element (device 30) attached to the retractable drain (see fig. 9) for joint movement relative to the inner and outer walls (¶ 0046, see fig. 9, tongue 35 of push element 30 is pulled, thus moving relative to inner and outer walls), the push element being configured to slide within the channel as the retractable drain transitions between the extended configuration and the retracted configuration (see extended configuration of fig. 9, tongue 35 of the push element 30 is pulled, ¶ 0046-¶ 0047, thus sliding within the channel and transitioning into the retracted configuration, see fig. 3). 
	Regarding claim 2, Holtermann discloses (fig. 3) wherein the channel has a length sufficient such that in the retracted configuration substantially all of the elements of the current invention as stated above retractable drain is slidably received within the channel (see fig. 3, ¶ 0046-¶ 0047).
	Regarding claim 3, Holtermann discloses (fig. 1-9) wherein in the retracted position the retractable drain comprises a generally Z-shaped form having a first fold (36a) and a second fold (36b) (¶ 0046, ln. 1-4), the first fold and the second fold being arranged across the retractable drain such that the first and second folds inhibit drainage of the stomal output through the retractable drain (¶ 0046, ln. 1-4). 
	Regarding claim 4, Holtermann discloses (fig. 1-9) wherein the first fold is arranged across an outlet (drainage orifice 25) and the second fold is arranged such that in the retracted configuration, a distal end of the retractable drain is arranged adjacent to the first fold (see fig. 3). 
	Regarding claim 9, Holtermann discloses (fig. 1-9) wherein the push element is attached to an intermediate portion of the retractable drain (¶ 0040, see fig. 9), the push element being configured to drive at least a portion of the retractable drain into the channel to slide the retractable drain into the retracted configuration (¶ 0046-¶ 0047).
	Regarding claim 10, Holtermann discloses (fig. 1-9) wherein the push element is at least partially formed from a rigid material having rigidity than the flexible sheet material (push element comprises Velcro, ¶ 0040).
	Regarding claim 11, Holtermann discloses (fig. 1-9) wherein an attachment is provided between the push element and the retractable drain (see attachment formed by first means 32 comprising male part 33 and female part 34) and wherein the push element is attached to the to the retractable drain at a plurality of points or continuously along the retractable drain between an upper limit of the attachment and a lower end of the push element (see fig. 3, ¶ 0040).
	Regarding claim 13, Holtermann discloses (fig. 1-9) wherein an upper end of the push element (see tongue 35) extends upwards from the attachment away a lower end of the retractable drain (see fig. 3), and wherein the upper end is at least partially still received within the channel when the drain is in the extended configuration (see fig. 9, push element is received within the loop 42 formed by guide panel 40). 
	Regarding claim 14, Holtermann discloses (fig. 1-9) a first fastener element 
(see female part 34 ¶ 0040, ln. 6-16) for fastening an outlet of the retractable drain (discharge channel 25) in a closed position (¶ 0040, ln. 1-16), wherein the first fastener element is arranged between the outlet end of the retractable drain and the upper limit of the attachment between the push element and the retractable drain when the retractable drain is in the extended configuration (see fig. 8-9, ¶ 0040, ln. 6-16). 
	Regarding claim 15, Holtermann discloses (fig. 1-9) wherein the push element extends across substantially all of a width of the retractable drain (see fig. 6), such that the push element is slidably received within the channel along a direction aligned with an elongate axis of the retractable drain in the extended configuration (see fig. 3 and 9); wherein a lower portion of the guide panel extends downward from the push element (see fig. 9), the lower portion of the guide panel being attached to an intermediate portion of the push element (see fig. 3); and wherein the lower portion of the guide panel is attached to the push element across a majority of the width of the retractable drain (see fig. 6). 
	Regarding claim 17, Holtermann discloses (fig. 1-9) wherein the guide panel is arranged on an outer face of the main body portion of the inner wall (¶ 0042, ln. 1-5, see fig. 8). 
	Regarding claim 20, Holtermann discloses (fig. 1-9) wherein the guide panel is attached by welds or adhesive (¶ 0042) to form edges of the channel (see fig. 3), thereby providing a guide for the push element (see fig. 9, ¶ 0042). 
Regarding claim 23, Holtermann discloses (fig. 1-9) wherein the channel has a constant width along a majority of a length of the channel (see fig. 4), the constant width being marginally wider than a width of the retractable drain (see fig. 6). 
	Regarding claim 24, Holtermann discloses (fig. 1-9) wherein the channel has a depth configured such that the retractable drain is a tight sliding fit in a depth direction when the retractable drain is in the retracted configuration (see fig. 3). 
	Regarding claim 26, Holtermann discloses (fig. 1-9) wherein the channel is configured such that the retractable drain can be slidably received in the channel (see fig. 3, ¶ 0040). 
	Regarding claim 27, Holtermann discloses (fig. 1-9) wherein the channel overlies the cavity (see fig. 4) such that in the retracted configuration substantially all of the retractable drain overlies the cavity (see fig. 3). 
  	Regarding claim 34, Holtermann discloses (fig. 1-9) a method of storing a retractable drain (discharge channel 20) of an ostomy appliance (bag 1) comprising:
	Pushing a push element (device 30) arranged on the retractable drain (see fig. 9) to drive at least a portion of the retractable drain to drive at least a portion of the retractable drain into a channel arranged between a guide panel (stiffening member 40) and a wall (film 11) of the ostomy appliance (see fig. 3);
	Wherein, the pushing of the push element causes the push element to slide within the channel (see fig. 3 and 9); and
	Wherein the push element moves relative to the guide panel and the wall as the push element slides within the channel (¶ 0046-¶ 0047).
Regarding claim 37, Holtermann discloses (fig. 1-9) wherein the retractable drain extends along an elongate axis defining a longitudinal direction (see fig. 6 and 9); 
	Wherein the channel extends in a longitudinal direction (see fig. 3 and 9);
	Wherein the guide panel is attached to the inner wall or the outer wall to define two longitudinally-extending edges of the channel (¶ 0042); and
	Wherein the longitudinally-extending edges of the channel guide the push element for movement in the longitudinal direction (¶ 0042-¶ 0047).
	Regarding claim 38, Holtermann discloses (fig. 1-9) an ostomy appliance (bag 1) comprising:
	A first wall (film 11) and  a second wall (film 12) joined together to define a cavity (pouch 10) for containing stomal output (¶ 0038, ln. 1-3), wherein one of the first wall or the second wall comprises an inlet for receiving the stomal output into the cavity (¶ 0037); 
	A guide panel (stiffening member 40) attached to the first wall along two lines of attachment (¶ 0042), the two lines of attachment extending in a longitudinal direction (¶ 0042, see fig. 4);
	A channel defined at least in part by the first wall and the guide panel (¶ 0042, see fig. 3), wherein the two lines of attachment define two lateral edges of the channel (see fig. 1, 3); 
	A retractable drain (discharge channel 20) longitudinally slideable relative to the guide panel between an extended configuration for draining the stomal output (see fig. 6-7 and 9, (¶ 0040, ln. 10-14) and a retracted configuration (see fig. 3) for storage of the retractable drain (¶ 0046, ln. 1-4).
	Regarding claim 39, Holtermann discloses (fig. 1-9) a push element (device 30)  attached to the retractable drain (see fig. 9, ¶ 0040); 
	Wherein the push element is configured to longitudinally slide within the channel as the retractable drain transitions between the extended configuration and the retracted configuration (see fig. 3 and 9, ¶ 0046-¶ 0047).
	Regarding claim 40, Holtermann discloses wherein each of the two lines of attachment comprises at least one of a weld or an adhesive (¶ 0042).

	 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Holtermann, as applied to claim 26 above, in view of Murray (Pub. No.: US 2011/0028924 A1).
	Regarding claim 28, Holtermann fails to disclose a comfort layer overlying at least a portion of the inner wall and/or the outer wall, wherein the ostomy appliance comprises an opening arranged adjacent to a lower portion of the comfort layer through which the retractable drain is moveable between the extended configuration and the retracted configuration and wherein the guide panel is arranged between the inner wall or the outer wall and the comfort layer.  
	Murray teaches (fig. 1-2) an ostomy appliance (pouch 10) in the same field of endeavor comprising a comfort layer (30) overlying at least a portion of an inner wall (rear wall 14) (¶ 0048, ln. 1-3), wherein the ostomy appliance comprises an opening (see opening formed by flaps 41, 42 ¶ 0043, ln. 4-5) arranged adjacent to a lower portion of the comfort layer (see fig. 2, ¶ 0048, ln. 12-15) through which the retractable drain is movable between an extended configuration and a retracted configuration (¶ 0043, ln. 1-3, ¶ 0044, ln. 1-5) and wherein the guide panel (flap 42) is arranged between the inner wall and the comfort layer (see fig. 2, ¶ 0048, ln. 1-3, 12-15). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ostomy appliance of Holtermann such that it comprises the comfort layer of Murray arranged such that the guide panel is between the inner wall and the comfort layer in order to provide a soft cushioning material that enhances the visual effect of a closed pouch, with a substantially smooth and uninterrupted face or surface region (Murray ¶ 0048, ln. 11-12, 16-19). 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection relies on a different interpretation of Holtermann for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                         

/Adam Marcetich/Primary Examiner, Art Unit 3781